Citation Nr: 0936863	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for anxiety, to include 
as secondary to service-connected tinnitus.

2.  Entitlement to service connection for depression, to 
include as secondary to sleep problems secondary to service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded the matter in January 
2009 for further development.  In July 2009, the RO granted 
service connection for allergic rhinitis with headaches 
(claimed as sinusitis), which is considered a full grant of 
benefits sought on appeal.  Thus, that issue is no longer 
before the Board.


FINDINGS OF FACT

1.  The Veteran's anxiety is a symptom of his current 
diagnosis of bipolar disorder, which is not related to active 
military service.

2.  The Veteran's depression is a symptom of his current 
diagnosis of bipolar disorder, which is not related to active 
military service.


CONCLUSIONS OF LAW

1.  Anxiety was not incurred in or aggravated by active 
military service nor resulted from an injury or disease 
incurred during active military service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Depression was not incurred in or aggravated by active 
military service nor resulted from an injury or disease 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran claims that anxiety and depression are secondary 
to his service-connected tinnitus.  The Veteran is not 
competent to render a probative opinion on a medical matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board remanded this case to obtain a medical 
opinion from a VA examiner.

The Veteran reported a history of "nervousness" in several 
service treatment records.  The records do not show any 
mental health diagnoses made nor treatment administered 
during service.

The Veteran underwent a VA examination in March 2009.  The 
Veteran reported that he first sought treatment in 1998 
following a suicide attempt.  Records show that he began 
treatment at the VA starting in 2006.  This treatment was for 
bipolar disorder, anxiety, and depression.  At that time, he 
had to stop working as a nursing assistant because he felt 
like he was going to hurt one of the patients.  His employer 
transferred him to the hospital kitchen.  During the 
examination, the Veteran showed no signs of a thought 
disorder in terms of derailment, tangentiality, or 
circumlocution.  He denied hallucinations or delusions.  His 
mood was depressed.  He appeared tense, anxious, and his face 
was flushed.  He noted ongoing feelings of irritability and 
anger.  The examiner diagnosed bipolar disorder, most recent 
episode depressed, moderate.  She also diagnosed alcohol 
abuse.  No other mental disorders were found.

As to the Veteran's specific contention, the VA examiner 
opined that the Veteran's anxiety is less likely than not 
caused by the service-connected tinnitus.  The anxiety is 
related to the primary diagnosis of bipolar disorder.  The 
examiner noted that the Veteran has a long history of 
depression and anxiety which predates the onset of tinnitus.  
She listed post-military stressors to include multiple 
marriages and job stress.

Because the Veteran's anxiety and depression have not been 
shown by competent medical evidence to be related to service, 
the claim must be denied.  Since the preponderance of the 
evidence is against the claim,  there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2006 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The July 2006 letter also provided notice 
concerning the assignment of disability ratings and the 
effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  Service treatment records and VA treatment records 
were associated with the claims file.  A VA examination was 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for anxiety, to include as 
secondary to service-connected tinnitus, is denied.

Entitlement to service connection for depression, to include 
as secondary to sleep problems secondary to service-connected 
tinnitus, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


